Case: 1:18-cv-00985-DCN Doc #: 31 Filed: 08/13/19 1 of 1. PagelD #: 449

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO
EASTERN DIVISION

JILL M. BECKMAN, CASE NO. 1:18-CV-00985

Plaintiff,

JUDGE DONALD C. NUGENT
V.

GUARDANT HEALTH. INC.,

ORDER OF DISMISSAL
Defendant.

)
)
)
)
)
)
)
)
)
)

Counsel has notified the Court that the above captioned case has been settled. Accordingly,
this action is DISMISSED WITH PREJUDICE. Parties may file any additional documentation

evidencing the settlement within 30 days of the entry of this Order.

IT IS SO ORDERED.

 
